Citation Nr: 1717165	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  14-30 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim seeking service connection for residuals of a cold injury to the bilateral feet.

2. Entitlement to service connection for residuals of a cold injury to the bilateral feet.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and Z.T. and K.G.



ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Veteran testified at a March 2017 Board videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The evidence submitted since the September 2003 rating decision, by itself, or when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for residuals cold injury to bilateral feet.

2. Competent and credible evidence establishes that the Veteran has experienced residuals of a cold injury to the bilateral feet since his active military service.



CONCLUSIONS OF LAW

1. The September 2003 rating decision denying entitlement to service connection for residuals cold injury to bilateral feet is final. New and material evidence sufficient to reopen the claim has been submitted. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for residuals of a cold injury to the bilateral feet are met. 38 U.S.C.A. §§ 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.2, 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). As the instant decision reopens and grants service connection for residuals of a cold injury to the bilateral feet, no further discussion of VA's duties to notify and to assist is necessary.

II. New and Material Evidence 

A previously denied claim may be reopened by the submission of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. Evidence is new if it has not been previously submitted to agency decision makers. Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.  

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Id.   

The Board finds that the evidence submitted since the September 2003 rating decision, specifically the June 2016 letter from Dr. J.M. D. and the Veteran's testimony, sufficiently relates to unestablished facts necessary to substantiate the Veteran's service connection claim. Accordingly, the Board finds that new and material evidence has been submitted and the claim is reopened.

III. Service Connection 

The Veteran asserts that he has residuals of a cold injury to his bilateral feet due to active service. Specifically, the Veteran has related that he experienced frostbite to his feet when he was stationed in Korea and was exposed to very cold temperatures. See Board Hearing Transcript 10-13. The Board finds the Veteran's account credible and consistent with the circumstances of his service. 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

While the Veteran's service treatment records do not show any diagnosis of, or treatment for, frostbite, his records do indicate an instance of blisters on his feet. 

The Veteran testified that his feet continued to bother him after his service and that he failed several fitness physicals at larger coal mines due to his inability to walk and run. He testified that his feet would get bright red and would bleed.  See Board Hearing Transcript 17-19. 

The Veteran was afforded a VA examination for his claimed residuals of cold injury to the bilateral feet in January 2013. The examiner noted that the Veteran has a foot condition attributes the Veteran's symptoms to diabetic peripheral neuropathy. 

A June 2016 private treatment record noted that the Veteran has frostbite on both feet and that it is as likely as not that the Veteran's current symptoms are related to the Veteran's frostbite that was suffered in Korea. 

In this case, the Veteran is competent to describe his in-service recollections of frostbite of the bilateral feet as well as his current manifestations of frostbite residuals of the bilateral feet because this requires only personal knowledge as it comes to him through his senses. See Layno v. Borwn, 6 Vet. App. at 470-71

The Board also finds the lay statement in evidence credible. The statements of the Veteran are consistent with each other, and with other evidence of record, such as the evidence of the circumstances of the Veteran's service and his current VA treatment records. The Veteran's statements attest to the ongoing nature of the Veteran's frostbite residuals of the bilateral feet symptomatology, and the Board finds them both assertive and persuasive. 

The Board finds that the evidence is, at a minimum, at least in equipoise. In light of the credible lay evidence of frostbite of the bilateral feet in service, continuity of symptoms since service, evidence linking the disability to cold exposure, and resolving any doubt in the Veteran's favor, service connection for residuals of a cold injury to the bilateral feet is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for residuals of a cold injury of the bilateral feet is reopened.

Entitlement to service connection for residuals of a cold injury of the bilateral feet is granted. 



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


